Eberhardt, Judge.
The only question presented here is whether plaintiff proved his case as laid against the defendant Johnson. Code § 110-310. The gist of Johnson’s alleged negligence was that he failed to give a proper signal of his intention to stop. The only witness on the trial was plaintiff himself. In *62the factual context presented, it would be physically impossible for plaintiff, who was facing Johnson’s car, to swear that Johnson’s brake lights did not work and he admitted that he could not have seen the signal if given. Barbara Wages, driver of the vehicle following Johnson, was not called to testify.
Where there is nothing to support the only allegation of negligence, a nonsuit is proper and it is not necessary to consider the statutory interpretation of Code Ann. § 68-1647 advanced by plaintiff dealing with a possibility that defendant may have given a signal indicating an intention to turn off the road to the right, as well as one indicating an intention to stop, at the same time.

Judgment affirmed.


Carlisle, P. J., and Russell, J., concur.